DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/340,884 filed on December 28, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 7-16, 18, 20 and 23-26 are still pending, with claim 1 being currently amended, and claims 23-26 being newly added. Claims 4-6, 17, 19 and 21-22 are cancelled. Improperly numbered claim 20 has been renumbered claim 27.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
In this case, claim 20 was previously cancelled (see claims filed July 19, 2021) and is now again presented. Thus, misnumbered claim 20 been renumbered 27. Any further responses should address this issue.

Status of Objections and Non-Prior Art Rejections
I. Objections to Drawings
The objections to figures 9-11 are maintained. The text and legend of figures 9-11 are illegible due to low quality and/or being cut-off.

Drawings
Figures 9-11 are objected to because appear to be low quality scans not suitable for printing and reproduction. When printed, the photographs will become obscured and difficult to interpret. Thus, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the submitted drawings are illegible. The drawings should be high quality scans in black and white only and not grayscale, and all the text should be legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “whereby at least one protection circuit comprises at least one dump load switch connected in series or parallel with the load circuit, which is configured to disconnect the load from the wireless receiver module in case of overcurrent, reverse current or other fault condition”. However, this is already recited in claim 1 from which claim 24 depends. It is not clear whether the “at least one protection circuit” is the same as the one recited in claim 1 or different.
Claim 25 recites “whereby at least one protection circuit comprises at least one dump load switch connected in series or parallel with the load circuit, which is configured to disconnect the load from the wireless receiver module in case of overcurrent, reverse current or other fault condition”. However, this is already recited in 
Claim 25 recites “whereby at least one protection circuit comprises at least one load switch connected in parallel with the load circuit, which is configured to protect the receiver module in case of disconnection of a previously connected load circuit, said load circuit being a battery or supercapacitor, by limiting an output voltage on the energy receiving circuits by the at least one dump load switch in case of disconnection of the energy storage element and/or in case of detection of an overvoltage on the energy receiving circuits”. It is unclear whether the “at least one dump load switch” is the same as the “at least one load switch” since they are both recited in the same clause. It would seem that they would be the same switch since otherwise the “at least one load switch” is recited without any function.
Claim 26 recites “whereby at least two protection circuits comprise at least one load switch connected in parallel with the load circuit, whereby at least one load switch is connected between the rectifier and the filter and at least one load switch is connected in parallel with the load circuit after the filter; which are configured to protect the receiver module in case of disconnection of a previously connected load circuit, said load circuit being a battery or supercapacitor, by limiting an output voltage on the energy receiving circuits by the at least one dump load switch in case of disconnection of the energy storage element and/or in case of detection of an overvoltage on the energy receiving circuits”. It is unclear whether the “at least one dump load switch” is the same as the “at least one load switch” since they are both recited in the same clause. It would seem that they would be the same switch since otherwise the “at least each comprise at least one load switch” and referring to the “at least one load switch” in subsequent recitations as “at least one load switch of the at least one load switches”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-11, 13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner et al. US PGPUB 2017/0033586 in view of Bosshard et al. US PGPUB 2015/0280455, and further in view of Aerts et al. US PGPUB 2011/0248673.
Regarding claim 1, Weidner discloses a wireless transmitter module [fig. 1, 102a; pars. 31-32] and wireless receiver module [fig. 1, 116/114; pars. 31-32] where the transmitter module is a part of a charging equipment for batteries or supercapacitors 
whereby said wireless receiver module comprises a coil, a serial impedance Z1, a rectifier, an output filter Z2 [fig. 2; pars. 41-42; the wireless receiving system of the vehicle includes a coil L2, a serial impedance (C2), a rectifier (par. 47, “rectifier circuit”) and an output filter (“filter and matching circuit” which “may be included to filter out harmonics”], and at least one protection circuit connected along a load circuit [par. 44; a load disconnect unit protects the system by disconnecting the electric vehicle load (battery of electric vehicle)in case of an emergency or system failure];
whereby the rectifier is configured to capture and rectify the induced currents from the transmitter module inside the receiver module [pars. 47 & 61], and provide the rectified currents to a connected load circuit, said load circuit being a battery or supercapacitor [pars. 47 & 61; fig. 2; rectified current (DC current) passes to a load circuit which is illustrated as a battery 218, i.e. “electric vehicle batter unit”, par. 43]; and
whereby the at least one protection circuit comprises at least one dump load switch connected in series or parallel with the load circuit, which is configured to disconnect the load from the wireless receiver module in case of overcurrent, reverse current, or other fault condition [par. 44; the load disconnect unit disconnects the vehicle load 218 from the system 200 in case of system failure (an “other fault condition”); for a load disconnect unit to disconnect a load 218 from the rest of the system 200 it would necessarily be connected in series (disconnecting via opening the switch)].
whereby the rectifier is connected between the serial impedance Z1 and the output filter Z2.
Weidner does not explicitly disclose at least one dump load.
However, Bosshard discloses an inductive power system whereby the rectifier is connected between the serial impedance Z1 and the output filter Z2 [figs. 1a & 2a; rectifier 13 is connected between serial impedance 6 (“at least one resonant capacitor that can be connected to the receiver coil 4 in series”) and output filter 16; pars. 60 & 63].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Weidner to further include  whereby the rectifier is connected between the serial impedance Z1 and the output filter Z2 for the purpose of producing a steady state DC voltage and eliminating the switching frequency ripple, as taught by Bosshard (pars. 5-6).
The combination of Weidner and Bosshard does not explicitly disclose at least one dump load.
However, Aerts discloses a battery charging system [figs. 4-5] comprising at least one dump load [fig. 4; pars. 86-87; a dummy load is used to limit output voltage at the terminals of the resonant circuit when the battery is disconnected from the charging, in combination with detuning, which is responsive to the charge status and the monitored voltage, thus the dummy load is activated in response to a voltage remaining on the terminals when the battery is no longer being charged, thus a detected overvoltage].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Weidner to further include at least one dump load for 
Regarding claim 2, Weidner discloses whereby the wireless transmitter module that is connected to a grid or DC power source or current source [fig. 1, 102a is connected to local distribution center 130 which may provide DC or grid AC 132].
Regarding claim 3, Weidner discloses whereby said wireless receiver module is adapted for connection to a battery or supercapacitor [fig. 1, 116 connected via components to 118].  
Regarding claim 7, Weidner does not explicitly disclose whereby the protection circuit acts as an overvoltage protection of the receiver module. 
However, Aerts as applied in claim 1 discloses the protection circuit which acts as an overvoltage protection of the receiver module [par. 87].
Regarding claim 8, Weidner discloses comprising a second wireless transmitter module, whereby the wireless transmitter modules are connected in parallel to a grid or DC power source to form a higher power wireless power system [fig. 1, transmitter 102b connected in parallel with transmitter 102a to local DC source 130 and/or grid connection 132; pars. 31-32].
Regarding claim 9, Weidner discloses comprising a second wireless receiver module, whereby the wireless receiver modules are connected in parallel to a battery or supercapacitor to form a higher output power or current wireless receiver system [fig. 1, charging systems for “two electric vehicles” are provided; thus multiple receiver modules connected in parallel].
Regarding claim 10, Weidner discloses whereby the wireless receiver module and the transmitter module each comprises a near field transmitter circuit mounted therein, which near field transmitter circuit is adapted to send information to the near field receiver in the transmitter module [figs. 1-3; the wireless receiver and transmitter modules can use “in-band” signaling over couples 304/316, that is, using the same coils that are used for power transfer for communication, the power transfer method is induction (a near-field technique); pars. 41 & 57-58].
Regarding claim 11, Weidner discloses whereby said information comprises identification information on receiver and/or transmitter wireless module [pars. 53 & 57-58; information communicated over the communications channel can include “information about electric vehicle characteristics, battery characteristics, charging status, and power capabilities of both the base wireless charging system 302 and the electric vehicle charging system 314, as well as maintenance and diagnostic data for the electric vehicle”, which is identification information of the receiver/transmitter]. 
Regarding claim 13, Weidner discloses whereby the wireless transmitter module comprises a near field receiver circuit which comprises a near field-4-Attorney Docket No.: 66801.001 Preliminary Amendment dated April 10, 2019receiver coil  [fig. 2, coils 204 and 216 used in in-band communication; pars. 57-58].
Regarding claim 15, Weidner discloses whereby the wireless transmitter module comprises electronics to drive a primary energy transmitter coil [fig. 2, base power converter 236; pars. 41-42].
Regarding claim 16, Weidner discloses whereby the wireless transmitter module comprises at least 2 half bridges that form an inverter to drive the transmitter module coil, preferably the primary energy transmitter coil [fig. 7; par. 66; a full bridge 
Regarding claim 18, Weidner discloses whereby the wireless transmitter module comprises at least 2 half bridges consisting out of total 4 electronic switches which form an inverter to drive the transmitter module coil [fig. 7; par. 66; a full bridge inverter drives the transmitter module, a full bridge inverter comprises two half bridges, with 4 switches 706, 708, 712 and 714; pars. 14 & 66] while the inverter has a switching pattern that equalizes switching losses in both half bridges [figs. 9A-9B; pars. 74-75, symmetrical switching].

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner et al. US PGPUB 2017/0033586 in view of Bosshard et al. US PGPUB 2015/0280455, further in view of Aerts et al. US PGPUB 2011/0248673 and further in view of Hirayama US PGPUB 2011/0187321.
Regarding claim 12, Weidner discloses whereby said near field transmitter circuit comprises a near field transmitter coil [fig. 2, coils 204 and 216; pars. 57-58].
The combination of Weidner and Aerts does not explicitly disclose said coil being driven by a half bridge electronic circuit, said half bridge electronic circuit using frequency shift keying.  
However, Hirayama discloses a wireless power system [fig. 1, abs.] which uses frequency shift keying [pars. 48 & 67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner and Aerts to further KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Weidner, Aerts and Hirayama does not explicitly disclose said coil being driven by a half bridge electronic circuit.
However, Admitted Prior Art discloses using a half-bridge design to drive a coil in the power electronics arts. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner and Hirayama to further include said coil being driven by a half bridge electronic circuit since the half-bridge design is of low complexity, well tested and uses less switches than a full-bridge design, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 12 in the Non-Final Rejection mailed February 19, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
Regarding claim 14, Weidner discloses whereby said near field receiver coil comprises a bandpass filter [par. 47, filter and matching circuit which filters out “unwanted frequencies”].
The combination of Weidner and Aerts does not explicitly disclose the near field receiver coil comprises frequency shift keying detection electronics.
However, Hirayama discloses a wireless power system [fig. 1, abs.] which uses frequency shift keying and frequency shift keying detection electronics [pars. 48 & 67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner and Aerts to further include the near field receiver coil comprises frequency shift keying detection electronics to avoid having to change the amplitude and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Weidner et al. US PGPUB 2017/0033586 in view of Bosshard et al. US PGPUB 2015/0280455, further in view of Aerts et al. US PGPUB 2011/0248673, and further in view of Park et al. Korean Publication KR20120135885A. (It is noted that the Park citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 23, Weidner does not explicitly disclose whereby the wireless receiver module is configured to send a shut-down signal to shut off the transmitter module in case of detection of an overvoltage on the receiver module.
However, Park discloses a wireless power transmission system whereby the wireless receiver module is configured to send a shut-down signal to shut off the transmitter module in case of detection of an overvoltage on the receiver module [par. 69].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner, Bosshard and Aerts to .

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner et al. US PGPUB 2017/0033586 in view of Bosshard et al. US PGPUB 2015/0280455, further in view of Aerts et al. US PGPUB 2011/0248673, and further in view of Mulligan et al. US PGPUB 2009/0147423.
Regarding claim 24, Weidner discloses whereby at least one protection circuit comprises at least one dump load switch connected in series or parallel with the load circuit, which is configured to disconnect the load from the wireless receiver module in case of overcurrent, reverse current or other fault condition [par. 44; the load disconnect unit disconnects the vehicle load 218 from the system 200 in case of system failure (an “other fault condition”); for a load disconnect unit to disconnect a load 218 from the rest of the system 200 it would necessarily be connected in series (disconnecting via opening the switch)]; 
whereby at least one protection circuit comprises at least one load switch connected in series or parallel with the load circuit, which is configured to protect the receiver module in case of disconnection of a previously connected load circuit [par. 44; the load disconnect unit disconnects the vehicle load 218 from the system 200 in case of system failure (an “other fault condition”); for a load disconnect unit to disconnect a load 218 from the rest of the system 200 it would necessarily be connected in series 
Weidner does not explicitly disclose by limiting an output voltage on the energy receiving circuits by the at least one dump load switch in case of disconnection of the energy storage element and/or in case of detection of an overvoltage on the energy receiving circuits.
Weidner does not explicitly disclose an additional protection circuit connected along the load circuit.
However, Aerts as applied in claim 1 limiting an output voltage on the energy receiving circuits in case of disconnection of the energy storage element and/or in case of detection of an overvoltage on the energy receiving circuits [fig. 4; pars. 86-87; a dummy load is used to limit output voltage at the terminals of the resonant circuit when the battery is disconnected from the charging, in combination with detuning, which is responsive to the charge status and the monitored voltage, thus the dummy load is activated in response to a voltage remaining on the terminals when the battery is no longer being charged, thus a detected overvoltage].
The combination of Weidner, Bosshard and Aerts does not explicitly disclose at least one dump load switch.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner, Bosshard and Aerts to further include at least one dump load switch for the purpose of protecting a system bus from an over voltage, as taught by Mulligan (pars. 3 & 25).
Regarding claim 25, Weidner discloses whereby the wireless receiver module comprises at least one protection circuits connected along the load circuit [par. 44; a load disconnect unit protects the system by disconnecting the electric vehicle load (battery of electric vehicle)in case of an emergency or system failure];
whereby at least one protection circuit comprises at least one dump load switch connected in series with the load circuit, which is configured to disconnect the load from the wireless receiver module in case of overcurrent, reverse current or other fault condition [par. 44; the load disconnect unit disconnects the vehicle load 218 from the system 200 in case of system failure (an “other fault condition”); for a load disconnect unit to disconnect a load 218 from the rest of the system 200 it would necessarily be connected in series (disconnecting via opening the switch)]; and 
whereby at least one protection circuit comprises which is configured to protect the receiver module in case of disconnection of a previously connected load circuit [par. 44; the load disconnect unit disconnects the vehicle load 218 from the system 200 in case of system failure (an “other fault condition”); for a load disconnect unit to disconnect a load 218 from the rest of the system 200 it would necessarily be 
Weidner does not explicitly disclose an additional protection circuit connected along the load circuit.
However, Aerts as applied in claim 1 limiting an output voltage on the energy receiving circuits in case of disconnection of the energy storage element and/or in case of detection of an overvoltage on the energy receiving circuits [fig. 4; pars. 86-87; a dummy load is used to limit output voltage at the terminals of the resonant circuit when the battery is disconnected from the charging, in combination with detuning, which is responsive to the charge status and the monitored voltage, thus the dummy load is activated in response to a voltage remaining on the terminals when the battery is no longer being charged, thus a detected overvoltage].
The combination of Weidner, Bosshard and Aerts does not explicitly disclose at least one load switch connected in parallel with the load circuit which limits an output voltage on the energy receiving circuits by the at least one dump load switch in case of disconnection of the energy storage element and/or in case of detection of an overvoltage on the energy receiving circuits.
However, Mulligan discloses a battery system with a protection circuit comprising at least one load switch connected in parallel with the load circuit which limits an output 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner, Bosshard and Aerts to further include at least one load switch connected in parallel with the load circuit which limits an output voltage on the energy receiving circuits by the at least one dump load switch in case of disconnection of the energy storage element and/or in case of detection of an overvoltage on the energy receiving circuits for the purpose of protecting a system bus from an over voltage, as taught by Mulligan (pars. 3 & 25).

Claim 27 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kautz et al. US PGPUB 2016/0181820.
Regarding claim 20, Kautz discloses a transmitter coupler construction [fig. 11; pars. 21-22 & 31] comprising a coil comprising windings [fig. 11, coils 170], a metal shielding plate [fig. 11, aluminum plate 140], a ferrite construction [fig. 11, ferrite pad 145], and a plastic wire holder [par. 17, plastic packaging], -5-Attorney Docket No.: 66801.001Preliminary Amendment dated April 10, 2019 configured to generate and emit a magnetic field in a primary module [pars. 17 & 21], 
where the coil and coupler construction are adapted to direct the magnetic field towards a receiver module by the usage of a metal shielding bracket [fig. 11, the backing plate 140 and the ferrite construction together form a metal shielding bracket which directs the field toward the receiver; par. 21], and 
a ferrite construction comprising ferrite plate(s) on the metal shielding plate [fig. 11, 145 on 140] and ferrite at the sides of the bracket and around the middle of the coupler [fig. 11, ferrite extends to the sides of the metal shielding bracket form by 140 and 145, around the middle of the device which Examiner is considering the coupler]. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-16, 18, 20 and 23-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859